
	
		II
		112th CONGRESS
		1st Session
		S. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mrs. Feinstein, Mr. Brown
			 of Ohio, Mr. Kerry,
			 Mr. Bennet, Mrs. Gillibrand, Mr.
			 Coons, Mrs. Boxer, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote fiscal responsibility and control
		  spending.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fiscal Responsibility and Spending
			 Control Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)address the
			 growing public concern about our rising national debt and long-term fiscal
			 challenges through a bipartisan agreement that—
				(A)significantly
			 corrects our Nation's long-term fiscal imbalances and closes the gap between
			 projected revenues and expenditures;
				(B)ensures the
			 economic security of the United States; and
				(C)enhances future
			 prosperity and growth for all Americans;
				(2)reduce the
			 Federal deficit and stabilize the national debt without damaging the economic
			 recovery;
			(3)consider deficit
			 reduction proposals recently developed by leading budget experts, including
			 various members of the National Commission on Fiscal Responsibility and Reform,
			 and establish a plan that can attract broad bipartisan support;
			(4)ensure that any
			 plan to address our Nation's long-term fiscal problems is balanced and provides
			 fundamental reform of the Federal tax code along with prudent controls on
			 spending;
			(5)lower tax rates
			 and raise Federal revenues by eliminating tax expenditures that only serve
			 special interests, as well as take aggressive measures to close the tax gap and
			 stop cheating;
			(6)ensure that the
			 Federal tax code fairly distributes the tax burden and helps American
			 businesses compete in the global marketplace;
			(7)extend the
			 solvency of Social Security for its own sake and ensure that no savings are
			 used to meet deficit reduction goals in the remainder of the budget;
			(8)achieve savings
			 through the elimination or consolidation of duplicative Federal programs and
			 activities while also modernizing Federal procurement practices in order to
			 reduce waste and leverage better value out of every dollar spent by the Federal
			 Government; and
			(9)reject efforts to
			 exempt tax breaks for millionaires and special interests from strong
			 pay-as-you-go budgetary rules.
			
